On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal dismissed, with costs, upon the ground that the order appealed from, which denied a motion to vacate the final determination of dismissal, does not finally determine the action within the *875meaning of the Constitution (Le Frois Foods Corp. v Aetna Ins. Co., 74 AD2d 730, mot to dismiss appeal granted 49 NY2d 1043; Til v O’Brien, 53 AD2d 1030, appeal dismissed 40 NY2d 902; Cohen and Karger, Powers of the New York Court of Appeals § 36 [b], at 143-144).